Per Curiam.
This is an appeal from a district court determination awarding petitioner interest at 6 percent on a refund of personal property taxes. Thé petitioner, CC Leasing Corporation, had previously paid personal property taxes in 1969,1970,1971, and 1972. Petitioner contested these assessments on the ground that the property in question was exempt from taxation. On a previous appeal we held that the subject property was exempt and ordered that refunds be made. CC Leasing Corp. v. County of Hennepin, 297 Minn. 39, 209 N. W. 2d 672 (1973).
A refund was paid without interest. Petitioner thereafter moved in district court for summary judgment on its claim for interest upon the sums refunded. The trial court ruled that interest be paid at the statutory rate of 6 percent from the original date of payment of the tax until the date of refund.
In a companion case filed today, General Mills, Inc. v. State, 303 Minn. 66, 226 N. W. 2d 296 (1975), we held that petitioners are entitled *543to interest on refunds of illegally collected personal property taxes from the date a petition for refund is filed until the date of payment. We accordingly reverse and remand with direction to enter judgment for interest in conformity with that holding.
Reversed and remanded.
Me. Justice Scott took no part in the consideration or decision of this case.